Independent claim 1 is objected to because “comprise” (line 7) should be “comprises.”  Correction is required.  Claims 2-5 and 7-10 depend on claim 1 and are thus similarly objected to.   

Claims 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by newly cited Gravrand (United States Patent 8,759,932).
As to independent claim 1, Gravrand discloses a pixel for receiving an incident light (see the entire patent, including the Figs. 1-2 disclosure), comprising:  a semiconductor substrate 12; a photo diode 12/24 in the semiconductor substrate; a metasurface structure 16 over the semiconductor substrate, the metasurface structure having a first (bottom) side and a second (top) side opposite to the first side, the first side of the metasurface structure facing the semiconductor substrate, the second side of the metasurface structure facing the incident light, and the metasurface structure [comprises] a plurality of trenches (between strips 18) at the second side, wherein the plurality of trenches have a same profile from a cross-sectional view; wherein:  the plurality of trenches form patterns of concentric circles with respect to a center of the pixel from a top-view (column 7, lines 5-12); or the pixel further includes a color filter between the metasurface structure and the semiconductor substrate.
As to dependent claim 2, each of Gravrand’s trenches is a tetragonal shape from the cross-sectional view.

As to dependent claim 7, Gravrand’s metasurface structure 16 comprises materials different from the semiconductor substrate 12 (column 4, lines 20-22).

Claims 3-5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of corrected independent claim 1 and any intervening claims.

Claims 12, 13, 15 and 17-20 are allowed.

Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.

/MARK V PRENTY/Primary Examiner, Art Unit 2814